DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed March 5, 2021.  Claims 1, 3-10, and 12-19 are pending in this case.  Claims 2, 11, and 20 are currently canceled.  Claims 1, 10, and 19 are currently amended.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021, has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see REMARKS, filed March 5, 2021, with respect to the 112(b) rejection of claims 9 and 18, as currently amended, have been fully considered and are persuasive.  The 112(b) rejection of claims 9 and 18, as currently amended, has been withdrawn. 
Applicant's further arguments filed March 5, 2021, have been fully considered but they are not persuasive. 
Applicant argues regarding claims 1, 3-10, and 12-19, that the claims recite statutory subject matter.  
Applicant specifically argues that the claims, as amended, recite an abstract idea integrated into a practical application.  
Examiner respectfully disagrees.
We find that this judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element of the claim, a “processor”, merely serves as a tool to perform the abstract idea and/or generally link the use of the judicial exceptions to a particular technological environment. Therefore, the additional element does not integrate the abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the use of the additional elements to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract ideas of recommending or providing a service to users and data encryption, which cannot provide significantly more than the abstract idea itself. MPEP 2106.05(l)(A)(f),(h). Therefore, the claim is patent ineligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Claims 1 and 3-9 are directed to a method, claims 10 and 12-18 are directed to an apparatus, and claim 19 is directed to a non-transitory computer-readable storage medium. Therefore, the claims fall within the four statutory categories of invention.
Claim 1 is directed to recommending or providing a service to users, which is an abstract idea. Specifically, the claim recites applying a hash function to a first data set comprising one or more first user identifiers to generate a first hash value set; encrypting the first hash value set using a first key; sending an encrypted first hash value set to a data provider; receiving an encrypted second hash value set and a double-encrypted first hash value set; the received encrypted second hash value set using a first key, and obtaining a double-encrypted second hash value set from the re-encrypting; calculating an intersection of the double-encrypted first hash value set and the double-encrypted second hash value set, and determining one or more shared users based on the intersection; and recommending or providing a service to the one or more shared users”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involves commercial or legal interactions. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, claim 1 is directed to data encryption, which is an abstract idea. Specifically, the claim recites a of “applying . . . a hash function,” “encrypting . . . the first hash value,” “sending . .  the encrypted first hash value”, “receiving  . . . an encrypted second hash value”, “re-encrypting . . .,” “calculating . . .” a first and second “encrypted hash value set”, and a first and second “double-encrypted hash value which fall within the “mathematical concepts” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
Furthermore, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract.”); see also FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas). Accordingly, the claim is directed to the abstract ideas of recommending or providing a service to users and data encryption.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element of the claim, a “processor”, merely serves as a tool to perform the abstract idea and/or generally link the use of the judicial exceptions to a particular technological environment. Therefore, the additional element does not integrate the abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the use of the additional elements to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract ideas of recommending or providing a service to users and data encryption, which cannot provide significantly more than the abstract idea itself. MPEP 2106.05(l)(A)(f),(h). Therefore, the claim is patent ineligible.
Claim 10 recites the additional elements of a processor and a memory, and claim 19 recites the additional elements of a non-transitory computer-readable storage medium. However, these additional elements do no more than serve as tools to perform the abstract ideas and/or generally link the use of the judicial exception to a particular technological environment, and their use amounts to no more than using a computer or processor to automate and/or implement the abstract ideas of recommending or providing a service to users and data encryption. Claims 10 and 19 are also patent ineligible.
Dependent claims 3-9 and 12-18 further describe the abstract ideas of recommending or providing a service to users and data encryption. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas.
Therefore, the dependent claims are also patent ineligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685